Citation Nr: 0806663	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  99-18 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1977 to 
March 1984.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision, and was remanded in 
July 2004.

In November 2005, the Board denied the above captioned 
claims, but the Court of Appeals for Veterans Claims (Court) 
vacated the decision in June 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Court order to vacate the Board's decision was premised 
on the Board's failure to ensure that adequate VA 
examinations were provided to the veteran.  Specifically, 
there was no indication that the veteran's claims file had 
been made available to the VA examiners; and the examiners 
did not provide opinions indicating whether it was "as 
likely as not" that either the veteran's headaches or his 
psychiatric condition was related to his time in service.  
Although the examination reports in question referenced a 
third examination report which was based on a "considerable 
amount of time reviewing both the veteran's C-file and CPRS 
medical records" and recounted the veteran's relevant 
history, and the opinions provided were expressed in 
seemingly unambiguous terms, new examinations are required to 
comply with the Court's Order.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from July 2005 to the present.

2.  Schedule the veteran for a VA 
neurological examination to determine the 
nature and likely etiology of any headache 
disorder.  The entire claims folder and a 
copy of this Remand must be made available 
to and reviewed by the examiner prior to 
the examination in order to comply with 
the Court's Order, and the examiner should 
indicate that the claims file was made 
available in the examination report.  The 
examiner should determine whether the 
veteran has a headache disorder; and, if 
so, the examiner should provide an opinion 
as to whether it is "likely," 
"unlikely," or "at least as likely as 
not" (50 percent or greater) that any 
headache disorder was either caused by or 
began during the veteran's military 
service.  In this regard, the examiner 
should specifically discuss the veteran's 
in-service headache complaints, and also 
should. be advised that the Court Order 
directing this examination is understood 
to require the examiner to express his/her 
ultimate conclusion using the actual 
language set out above, i.e., it is 
"likely" the veteran's headache disorder 
began in service, or it is "unlikely," 
or "it at least as likely as not," as 
the case may be.  

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and likely etiology of any 
psychiatric disability.  The entire claims 
folder and a copy of this Remand must be 
made available to and reviewed by the 
examiner prior to the examination in order 
to comply with the Court's Order, and the 
examiner should indicate that the claims 
file was made available in the examination 
report.  The examiner should diagnose any 
psychiatric disability; and then should 
provide an opinion as to whether it is 
"likely," "unlikely," or "at least as 
likely as not" (50 percent or greater) 
that any psychiatric disability was either 
caused by or began during the veteran's 
military service.  In this regard, the 
examiner should be advised that the Court 
Order directing this examination is 
understood to require the examiner to 
express his/her ultimate conclusion using 
the actual language set out above, i.e., 
it is "likely" the veteran's psychiatric 
disorder began in service, or it is 
"unlikely," or "it at least as likely as 
not," as the case may be.  

4.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



